Citation Nr: 0610140	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-35 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected deep vein thrombosis with history 
of pulmonary emboli disability.  

2.  Entitlement to an initial compensable rating for the 
service-connected mitral valve prolapse disability.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to June 
2000.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 RO decision that granted service 
connection and assigned a 10 percent rating for deep vein 
thrombosis with history of pulmonary emboli.  The RO also 
granted service-connected and assigned a noncompensable 
rating for mitral valve prolapse.  Both ratings were made 
effective on July 1, 2000, the date of the original claim.  

Accordingly, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The issue of an initial compensable rating for the service-
connected mitral valve prolapse is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  For the period of the appeal, the service-connected 
venous disability has been manifested primarily by subjective 
complaints of aching and swelling of the right leg and ankle 
with no clinical evidence of recurrent deep venous thrombosis 
or pulmonary emboli; recent VA examination disclosed no 
venous stasis ulcerations or varicosities.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected deep venous thrombosis of 
the right calf with history of pulmonary emboli have not been 
met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.104 including Diagnostic Codes 7120, 7121 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  8 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (2005).

In a letter dated in September 2004, the RO provided notice 
to the veteran of what evidence the veteran was responsible 
for obtaining and what evidence VA would undertake to obtain.

In the December 2002 Statement of the Case and the November 
2003 and April 2005 Supplemental Statements of the Case, the 
RO provided the regulations for compensable ratings for the 
increased rating claims, and thereby informed the veteran of 
the evidence needed to substantiate the claims.

Since service connection was granted, and the noncompensable 
rating was assigned effective date of receipt of claim, there 
is no potential service connection or effective date issue 
that would warrant additional notice.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).   

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002). Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been provided a recent VA examination that 
was completed in October 2004.  All identified records have 
been sought, and the Board is not aware of any outstanding 
records.  The veteran was scheduled to appear at a personal 
hearing, however, his cancellation of that request was 
received at the RO in October 2005.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claim on the merits.


Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The veteran is service connected for deep vein thrombosis of 
the right leg with history of pulmonary emboli.  He was 
assigned a 10 percent disability evaluation under Diagnostic 
Code 7121.  38 C.F.R. § 4.104 (2005).  In this case, he 
claims that his disability is more severe than that 
contemplated by a 10 percent rating.  

Diagnostic Code 7121 provides that post-phlebitic syndrome of 
any etiology is rated as 10 percent disabling for 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation or compression hosiery; a 20 percent 
rating is assigned for persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema; a 40 percent rating 
is assigned for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration; a 60 percent 
rating is assigned for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration; and a 100 percent rating is assigned for massive 
board-like edema, with constant pain at rest.  38 C.F.R. § 
4.104, Diagnostic Code 7121.  

On VA examination August 2001, the veteran reported having 
good general health with use of Coumadin (anti-coagulant) and 
no major surgeries.  It was noted that the veteran was a non-
smoker with a past history of in-service syncopal episode 
with diagnosis of pulmonary embolism.  

The veteran reported having no recurrent of the pulmonary 
embolism but reported having recurrent right calf aching and 
swelling without use of support stockings.  

On examination, the veteran was noted to have normal gait 
with use of support stockings, bilaterally.  No findings were 
reported on examination of the skin, head, eyes, ears, nose 
and throat.  The examination was negative for cardiovascular, 
respiratory, digestive or neurological symptoms.  

On examination of the lower extremities, the examiner 
observed no tenderness to palpation in the calves with no 
apparent calf swelling or deformities.  The skin was noted to 
be intact with no ulcers present.  

Some dilatation in the distribution of the greater saphenous 
system in the right and left medial calves was noted with 
superficial cutaneous varicosities in the left ankle and 
varicose veins in the left knee.  The X-ray studies of the 
chest were negative for any parenchymal infiltrates.  

An electrocardiogram (EKG) was found to be normal with normal 
sinus rhythm.  The VA examiner's diagnosis was that of "one 
episode of pulmonary embolism in 1980, apparently resolved" 
and "one episode of deep-vein thrombosis, right calf in 
1996, apparently resolved, on anti-coagulation therapy."  

On VA arteries and veins examination in February 2003, the 
veteran complained of having recurrent right calf pain and 
right ankle swelling without use of compression stockings.  
His one in-service episode of pulmonary embolism in 1980 
following right leg bruising was noted to be non-recurrent 
with no current complaints.  The veteran's medical history 
was negative for hypertension.  

On examination, the veteran had normal gait with use of 
bilateral stockings.   A cardiovascular examination was 
normal.  

An examination of the right leg revealed no tenderness to 
palpation or swelling in the ankle or calf.  The VA examiner 
observed "tiny, superficial varicose veins in the medial and 
lateral ankle and the upper calf" with dilated greater 
saphenous vein and mid-calf varicose vein.  

The veteran's skin was noted to be intact with no ulcers 
present.  The examiner's diagnosis was that of no current 
complaints of pulmonary emboli and use of anti-coagulation 
and support stocking therapy associated with one episode of 
deep vein thrombosis.  

On recent examination in October 2004, the examiner noted 
that the veteran's disability was manifested by lifelong use 
of anticoagulant medication with no findings for any 
bilateral lower extremity edema.  

The peripheral pulses were +2 at the femoral, popliteal, 
anterior tibial and dorsalis pedis levels.  Given the 
veteran's history of pulmonary emboli, pulmonary function 
test (PFT) was conducted with no evidence of cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, or 
chronic respiratory failure from this condition.  

The veteran denied having easy respiratory infections, 
respiratory failure, and use of oxygen or other medications.  

The VA outpatient treatment reports dated from 2001 to 2003 
were negative for any evidence of deep vein thrombosis.  The 
outpatient treatment reports did not reveal that the veteran 
manifested any evidence of persistent edema, incompletely 
relieved by elevation of the extremity.  The veteran was 
treated for a pruritic rash of the arms and legs that was 
diagnosed as urticaria (hives), as well as complaints of 
tachycardia.  

The Board notes that the veteran's statements regarding the 
severity of his right leg disability are deemed competent 
with regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

In this regard, the Board finds no medical evidence to 
indicate that the veteran's disability has been manifested by 
anything beyond intermittent edema of the right lower 
extremity and aching in the right lower extremity relieved by 
compression stockings.  

The VA examination in 2001, 2003, and 2004 fail to 
demonstrate any objective findings of edema, statis 
pigmentation or eczema. 

The Board has considered other potentially applicable codes, 
given the presence of varicose veins on physical examination.  

The criteria under Diagnostic Code 7120 for varicose veins 
assigns a 20 percent rating for persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  These 
rating criteria are identical to Diagnostic Code 7121 and, as 
such, provide no basis to assign an initial rating in excess 
of 10 percent.  

For the above mentioned reasons, the claim for an increased 
rating for a right lower extremity venous disorder, however 
classified, must be denied.  

In order to be entitled to assignment of a rating higher than 
10 percent for deep vein thrombosis of the right lower 
extremity, there must be evidence of persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  This has 
not been demonstrated.  

In arriving at this decision, the Board has considered the 
possibility of staged ratings noted in Fenderson; however, 
the evidence of record shows that the manifestations of the 
veteran's service-connected venous disability have been 
generally consistent since July 1, 2000, the date that 
service connection and the 10 percent rating became 
effective.  Accordingly, there is no basis to invoke the 
principle of staged ratings.  



ORDER

An increased, initial rating for the service-connected deep 
vein thrombosis with history of pulmonary emboli disability 
is denied.  



REMAND

In this case, the veteran has appealed the rating decision 
that granted service connection and assigned an initial 
noncompensable evaluation for mitral valve prolapse, under 38 
C.F.R. § 4.104, Diagnostic Codes 7099-7000 (2005) (valvular 
heart disease).  

The veteran immediately appealed the RO's initial grant of 
service connection for his cardiovascular disease and 
contended that his service-connected disability warrants a 
higher evaluation.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In this case, the Board finds that additional development is 
required in order to adjudicate the issue of a higher initial 
evaluation for mitral valve prolapse.  

Specifically, the diagnostic code used for rating valvular 
heart disease requires a laboratory determination of (METs) 
obtained by exercise testing.  38 C.F.R. § 4.104, Diagnostic 
Code 7000 (2005).  If testing cannot be done for medical 
reasons, an estimate by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
may be used instead of exercise testing.  Id.  

Under Diagnostic Code 7000, the minimum compensable 
evaluation of 10 percent disabling is available where a 
workload of greater than seven METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication required.  

The Board notes that on the most recent fee-based VA 
examination completed in October 2004, the examiner did not 
perform a stress test, nor did the examiner provide an 
estimation of the level of METs.  

Since the veteran's service-connected heart disability must 
be rated in accordance with applicable rating criteria, 
further evidentiary development is required in order to 
obtain the evidence necessary to apply the criteria.  

On VA examination in February 2003, it was noted that the 
veteran "has a copy of his stress test" that was conducted 
at VA in April 2002.  However, there is no copy of the April 
2002 report in the veteran's claims file.  

Also, it is unclear whether the veteran receives ongoing 
medical treatment for his service-connected disability.  It 
is noted that the veteran canceled his request for a personal 
hearing but noted the use of anti-embolism support socks and 
anti-coagulants.  The RO should ascertain whether there are 
any outstanding medical records that could be relevant to his 
increased rating claim.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
submit or identify any and all pertinent 
medical evidence that was not of record 
at the time the Supplemental Statement of 
the Case (SSOC) was issued in April 2004.   
If the evidence consists solely of 
medical records from VA facilities, the 
veteran should be asked to identify those 
facilities, and the RO may alternatively 
obtain copies directly using VA 
resources.  The RO should obtain and 
associate with the record any records or 
other evidence which is not already of 
record.  

2.  After the above-requested development 
is accomplished, the RO should arrange for 
the veteran to undergo a VA examination to 
evaluate the current severity of the 
service-connected mitral valve prolapse.  
All indicated testing should be done to 
obtain the information necessary to apply 
the rating criteria, including a 
determination of METs.  If testing cannot 
be done for medical reasons, an estimate 
by a medical examiner of the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, or 
syncope, may be used instead of exercise 
testing.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should consider the rating issue on appeal 
in light of all information and evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
SSOC and afforded an opportunity to 
respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


